Citation Nr: 1314480	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  12-34 249	)	DATE
	)

From a claim with the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for exposure to tuberculosis with positive PPD testing. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for exposure to tuberculosis with positive PPD testing.  The case was certified to the Board from the VA RO in Baltimore, Maryland.


FINDINGS OF FACT

1.  In December 2010, the RO issued a rating decision that denied service connection for exposure to tuberculosis with positive PPD testing.  

2.  The Veteran filed a notice of disagreement in January 2011.  

3.  Unbeknownst to VA or his representative the Veteran died in December 2011.

4.  Following the issuance of an October 2012 statement of the case, the Veteran's former representative submitted a substantive appeal in November 2012.  

5.   In April 2013, VA was notified by the Social Security Administration that the Veteran died in December 2011.


CONCLUSION OF LAW

As the initiated appeal of the December 2010 RO decision was not properly perfected, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.103(b)(3)(iii), 19.32, 20.101(d), 20.200 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the claimant died in December 2011, during the pendency of his claim.  The record shows that he was provided a rating decision in December 2010 that denied service connection for exposure to tuberculosis with positive PPD testing.  He had initiated the appeal process by filing a notice of disagreement (NOD), but had not yet been issued a statement of the case (SOC) or perfected an appeal by the submission of a VA Form 9.  Apparently unaware of his death, the RO issued a SOC in October 2012 and his  representative, VFW, submitted a substantive appeal (VA Form 9) on his behalf in November 2012.  The matter was then certified for appeal in January 2013.

The Board's authority to review an adverse RO decision is initiated upon a claimant's submission of an NOD and completed by a Substantive Appeal after an SOC has been furnished.  38 C.F.R. § 7105(a); 38 C.F.R. § 20.200 (2012).  In this case, the Veteran died prior to his representative's submission of a Substantive Appeal.  As representation ended upon the Veteran's death, the VA Form 9 submitted by VFW in November 2012 failed to constitute a proper Substantive Appeal.  Accordingly, the Veteran's initiated appeal remains unperfected and is not under the Board's jurisdiction.  As such, the case must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.103(b)(3)(iii), 19.32, 20.101(d), 20.200 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this case or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this case does not affect the right of an eligible person to file a request to be substituted as the claimant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the claimant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The case is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


